NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
MILLENNIUM DENTAL TECHNOLOGIES, INC.,
Plaintiff-Appellan,t,
V.
FOTONA D.D.,
Defen,dant-Appellee.
2010-1428
Appea1 from the United States District Court for the
Central District of Ca1if0rnia in case no. 09-CV-1792,
Judge Manuel L. Rea1.
Before LINN, Circu,it Judge.
ORDER
Mi11ennium Denta1 Techno1ogies, Inc. submits a mo-
tion to stay the district court's order that required Mi11en-
nium to draft and sign a settlement agreement and to
direct the district court to stay its contempt proceedings
Upon consideration thereof
IT ls ORDEREn THAT:
Fot0na d.d. is directed to respond to the motion no
later than February 4, 2011. The district court's order

MILLENNIUM DENTAL v. FOTONA DD 2
directing the appellant to draft and sign a settlement
agreement is temporarily stayed, pending this court's
consideration of the papers submitted. The district court
should hold in abeyance its contempt proceedings pend-
ing this court's ruling on the motion to stay.
FoR THE CoURT
JAN 3 1 2[lll /s/ Jan Horbaly
Date J an Horbaly
Clerk
ccc J ames S. Azadian, Esq.
Philip J. Graves, Esq.
s8
F| LE=
U.S. COURT 0F A|?PEALS FOR
`l`HE FEDERAL ClRClllT
JMl 31 2011
:ANP.0:eBALY
l citrus